Citation Nr: 9916148	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  96-28 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral 
thromboembolic disease secondary to service-connected 
bilateral trench foot.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active military service from December 1942 to 
August 1945.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO), consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed, and after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case, or within 
the remaining one year period following notification of the 
decision being appealed.  The present case arises from a 
December 1995 rating action, with which the veteran disagreed 
in June 1996.  Later that month, a statement of the case was 
issued and the RO received a substantive appeal.  In December 
1996, a hearing at which the veteran testified was conducted 
at the RO, and the case was subsequently forwarded to the 
Board.  In September 1997, the Board remanded the veteran's 
case to the RO for additional development.  The claim has 
since been returned to the Board.  

In addition to the foregoing, and as suggested in the Board's 
1997 Remand, it appears the veteran may be seeking to 
establish service connection for peripheral vascular disease 
and/or occlusive vascular disease.  It does not appear from 
the record, however, that the RO has entered a decision on 
that specific issue.  Accordingly, that matter is referred to 
the RO for appropriate action.  


FINDING OF FACT

The veteran's assertion that he has bilateral thromboembolic 
disease due to his service-connected bilateral trench foot, 
or otherwise, is not supported by any medical evidence that 
would render the claim for service connection for that 
disability plausible under the law.  


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for bilateral thromboembolic disease, 
claimed as due to his service-connected bilateral trench 
foot.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, it has been contended by and on behalf of the 
veteran, that he developed thromboembolic disease secondary 
to his service-connected bilateral trench foot.  In doing so, 
reference has been made to a medical text, (Merck Manual, 
13th ed. page 1727), which reportedly reflects that 
thromboembolic disease is not an uncommon development in 
cases of cold weather injuries.  

As an initial matter, however, it must first be determined 
whether the veteran has presented a well-grounded claim.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  If he has not, the claim must fail and 
there is no further duty to assist in its development.  
38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  This requirement has been reaffirmed by the Court of 
Appeals for the Federal Circuit, in its decision in Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997).  That decision 
upheld the earlier decision of the Court of Appeals for 
Veterans Claims which made clear that it would be error for 
the Board to proceed to the merits of a claim which is not 
well grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).  The 
United States Supreme Court declined to review that case.  
Epps v. West, 118 S. Ct. 2348 (1998).

In order to show that a claim for service connection is well-
grounded, there must be competent evidence of:  (1) a current 
disability (a medical diagnosis); (2) the incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and (3) a nexus between the in-service injury or 
aggravation and the current disability.  Competent medical 
evidence is required to satisfy this third prong.  See Elkins 
v. West, 12 Vet.App. 209, 213 (1999) (en banc), citing Caluza 
v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table), and Epps, supra.  "Although 
the claim need not be conclusive, the statute [38 U.S.C.A. 
§ 5107] provides that [the claim] must be accompanied by 
evidence" in order to be considered well grounded.  Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  In a claim of 
service connection, this generally means that evidence must 
be presented which in some fashion links the current 
disability to a period of military service or to an already 
service-connected disability.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1996); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Montgomery v. Brown, 4 Vet. 
App. 343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

Under applicable law and regulation, service connection may 
be granted for disability resulting from disease or injury 
which was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  Furthermore, disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310 (1998).  That notwithstanding, the veteran remains 
obligated, as an initial matter, to present evidence of a 
well-grounded claim in this regard.  See Reiber v. Brown, 
7 Vet.App. 513, 516 (1995), holding that "[a] claim for 
secondary service connection, like all claims, must be well 
grounded."

A careful review of the veteran's claims file discloses that 
he has been service connected for bilateral trench foot, for 
which a 10 percent disability rating has been in effect since 
1960.  There are other records contained in the claims file 
which reflect that the veteran has been diagnosed to have 
occlusive vascular disease, and arteriosclerotic peripheral 
vascular disease.  There are no records contained in the 
claims file, however, on which the veteran has been diagnosed 
to have thromboembolic disease.   

In the absence of any medical record reflecting the current 
presence of the disability for which service connection is 
sought, (thromboembolic disease), the veteran has failed to 
satisfy the requirements for a well-grounded claim for 
service connection for this disability, as set out in the 
judicial precedent in Caluza, supra, and as imposed by 
38 U.S.C.A. § 5107(a) (West 1991).  In view of this, there is 
no duty to assist the veteran further in the development of 
this claim, and the Board does not have jurisdiction to 
adjudicate it.  Boeck v. Brown, 6 Vet.App. 14 (1993), Grivois 
v. Brown, 6 Vet.App. 136 (1994).  As claims that are not well 
grounded do not present a question of fact or law over which 
the Board has jurisdiction, the claim for service connection 
for bilateral thromboembolic disease secondary to bilateral 
trench foot must be denied.

As to the veteran's apparent personal belief that he has the 
disability for which service connection is sought, and that 
it is related to his bilateral trench foot, the Board 
acknowledges the evidence the veteran presented that supports 
the position that the claimed disability can be caused by a 
cold weather injury, such as the veteran's service connected 
trench foot.  The fact remains, however, that the veteran has 
not presented any medical evidence that he, in fact, has 
thromboembolic disease.  As indicated above, when the 
question involved does not lie within the range of common 
experience or common knowledge, but requires special 
experience or special knowledge, then the opinions of 
witnesses skilled in that particular science to which the 
question relates are required.  Questions of medical 
diagnosis require such expertise.  The Board does not doubt 
the sincerity of the veteran's belief in the validity of his 
contentions, but he does not meet the burden of presenting 
evidence of a well-grounded claim merely by presenting his 
own testimony because, as a lay person, he is not competent 
to offer medical opinions.  See Bostain v. West, 11 Vet.App. 
124, 127 (1998) ("lay testimony . . . is not competent to 
establish, and therefore not probative of, a medical 
nexus"); Routen v. Brown, 10 Vet.App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (1998), cert. denied, 119 S. Ct. 404 
(1998).  See also Espiritu, supra; Moray v. Brown, 5 
Vet.App. 211 (1993); Grottveit, supra.

Since the medical evidence in this case fails to show that 
the veteran has thromboembolic disease, and he has not 
indicated that any medical record exists on which he is 
diagnosed to have this disability, a basis upon which to 
establish service connection for bilateral thromboembolic 
disease has not been presented, and the claim is denied.    


ORDER

Service connection for bilateral thromboembolic disease, 
claimed as due to the veteran's service-connected bilateral 
trench foot, is denied.  



		
	M. E. KILCOYNE
	Acting Member, Board of Veterans' Appeals



 

